                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE
     ______________________________________________________________________________

     BRIAN A. KOLAR,                     )
                                         )
           Plaintiff,                    )
                                         )
     v.                                  )     Civil Action No. _______________
                                         )
     ARS NATIONAL SERVICES, INC.         )     Jury Trial Demanded
                                         )
           Defendant.                    )
     ______________________________________________________________________________

                                               COMPLAINT


                                      JURISDICTION AND VENUE

1.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. § 1692k(d)

        and 11 U.S.C. § 362.

2.      This action arises out of Defendant ARS National Services, Inc. (ARS) numerous and multiple

        violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in its

        illegal efforts to collect a consumer debt and violation or the automatic stay 11 U.S.C. § 362.

3.      Venue is proper in this District because the acts and transactions occurred here, Plaintiff resides

        here, is a debtor in a Chapter 7 bankruptcy filed in this district (3:21-bk-30815), and ARS

        transacts business here; 28 U.S.C. § 1391(b) & 28 U.S.C. § 1391(b).

                                                    PARTIES

4.      Plaintiff Brian A. Kolar (hereinafter “Plaintiff”) is a natural person who resides in Knox County,

        Tennessee, a “consumer” as that term is defined by 15 U.S.C. § 1692a(3) and a “debtor” under

        Chapter 7 of Title 11 of the United State Code in Bankruptcy Case No. 3:21-bk-30815.




                                         1
     Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 1 of 10 PageID #: 1
5.      ARS is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and may be served

        through its agent for service of process as follows: Corporation Service Company, 2908 Poston

        Ave, Nashville TN 37203-1312.

                                       FACTUAL ALLEGATIONS

6.      Plaintiff filed a voluntary petition under Chapter 7 of Title 11 of the United States Code on May

        6, 2021. The Defendant was listed on Schedule D, a copy of which is attached hereto as Exhibit

        1 and incorporated herein by reference.

7.      Notice of the Chapter 7 Bankruptcy Case (Notice) was emailed to the defendant by the

        Bankruptcy Noticing Center (BNC) on May 10, 2021 to an email address Defendant had

        provided to the BNC for notices. See Notice of the Chapter 7 Bankruptcy Case & BNC

        Certificate of Service attached hereto as Exhibit 2 & 3 respectively, and incorporated herein by

        reference.

8.      The Notice states that “The filing of the case imposed an automatic stay against most collection

        activities. This means that creditors generally may not take action to collect debts from the

        debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue,

        garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the

        debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise.

        Creditors who violate the stay can be required to pay actual and punitive damages and attorney's

        fees….”

9.      Upon information and belief, ARS received all notices mailed by the Bankruptcy Noticing

        Center.

10.     Despite the notice of the bankruptcy filing, ARS is still actively seeking a pre-petition, debt

        from the debtor.




                                         2
     Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 2 of 10 PageID #: 2
11.   ARS has alleged that Plaintiff incurred an obligation to pay money arising out of a transaction in

      which the money, property, insurance, or services which are the subject of the transaction are

      primarily for personal, family or household purposes, and is therefore a “debt” as that term is

      defined by 15 U.S.C. § 1692a(5), namely, a debt allegedly originally owed to Chase for credit

      card purchases.

12.   After alleged default, the debt was transferred to ARS for collection from Plaintiff.

13.   ARS regularly collects or attempts to collect, directly or indirectly, debts owed or due or

      asserted to be owed or due another.

14.   A “communication” under the FDCPA means conveying the information regarding a debt

      directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

15.   ARS does not maintain (i.e., actually employ or implement) procedures to avoid errors under the

      FDCPA.

16.   Any procedures maintained (i.e., actually employed or implemented) by ARS to avoid errors

      under the FDCPA failed to avoid using false, deceptive, misleading, or unfair communications

      when communicating with consumers in connection with the collection of debts.

17.   Upon information and belief, ARS received all notices mailed by the Bankruptcy Noticing

      Center.

                             May 18, 2021 Text Messages and Communications




                                      3
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 3 of 10 PageID #: 3
18.   On or about May 18, 2021, ARS sent a collection text to Plaintiff’s sister in connection with

      collection of the debt and in an attempt to collect the debt as follows:




19.   After being informed of the message Plaintiff contacted Defendant and was informed that: (1)

      ARS had his cell phone number, (2) had the bankruptcy case number, filing date, and attorney

      information.

20.   Later that day ARS sent a collection text to Plaintiff’s step-mother in connection with collection

      of the debt and in an attempt to collect the debt as follows:




                                      4
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 4 of 10 PageID #: 4
21.   Approximately an hour later that same day, ARS sent a collection text to Plaintiff’s cellular

      telephone in connection with collection of the debt and in an attempt to collect the debt as

      follows:




                                      5
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 5 of 10 PageID #: 5
22.   Plaintiff has never promised to pay ARS any payment, in any amount, whatsoever.

                                           VIOLATIONS ALLEGED

23.   15 U.S.C. §1692c(a) provides: Without the prior consent of the consumer given directly to the

      debt collector or the express permission of a court of competent jurisdiction, a debt collector

      may not communicate with a consumer in connection with the collection of any debt—

      (2) if the debt collector knows the consumer is represented by an attorney with respect to such

      debt and has knowledge of, or can readily ascertain, such attorney’s name and address, unless

      the attorney fails to respond within a reasonable period of time to a communication from the

      debt collector or unless the attorney consents to direct communication with the consumer.




                                      6
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 6 of 10 PageID #: 6
24.   15 U.S.C. §1692c(b) provides: Except as provided in section 1692b of this title, without the

      prior consent of the consumer given directly to the debt collector, or the express permission of a

      court of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial

      remedy, a debt collector may not communicate, in connection with the collection of any debt,

      with any person other than the consumer, his attorney, a consumer reporting agency if otherwise

      permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt collector.

25.   ARS has never received or been given permission from the Plaintiff or his attorney to

      communicate with him directly or to contact third parties in connection with the collection of

      the debt.

26.   Despite having actual knowledge of representation ARS engaged in communication with the

      Plaintiff and third parties as set forth supra in violation of U.S.C. §§1692c(a)(2) and 1692f.

27.   Defendant communicated with a third party in connection with the collection of a debt, without

      Plaintiff’s prior consent being given directly to Defendant, without the express permission of a

      court of competent jurisdiction, and not as reasonably necessary to effectuate a post judgment

      judicial remedy, in violation of 15 U.S.C. § 1692c(b) and 1692f.

28.   The text messages by Defendant to Plaintiff’s family member(s) was intentional or negligent

      conduct the natural consequence of which is to harass, oppress, or abuse any person in

      connection with collection of a debt, in violation of 15 U.S.C. § 1692d.

29.   15 U.S.C. §1692e provides: A debt collector may not use any false, deceptive, or misleading

      representation or means in connection with the collection of any debt. Without limiting the

      general application of the foregoing, the following conduct is a violation of this section....

      (10)        The use of any false representation or deceptive means to collect or attempt to collect

      any debt or to obtain information concerning a consumer . . .




                                      7
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 7 of 10 PageID #: 7
30.   15 U.S.C. §1692f provides: A debt collector may not use any unfair or unconscionable means to

      collect or attempt to collect any debt . . . .

31.   ARS engaged in false, deceptive, misleading, and unfair acts and practices, in violation of 15

      U.S.C. §§ 1692c(a)(2), 1692c(b), 1692d, 1692e, 1692e(10), and 1692f, by attempting to collect

      from Plaintiff by contacting him and/or third parties after filing a Chapter 7 bankruptcy petition

      and being notified he was represented by an attorney..

32.   As a result of the Defendant’s actions, the Plaintiff has suffered anxiety and emotional distress,

      the fear of being garnished, of having his credit further harmed, and has endured the loss of time

      and expense associated rectifying this matter.

                                                       Summary

33.   The above-detailed conduct by ARS in connection with collection of the debt and in an attempt

      to collect the debt was conduct in violation of multiple provisions of the Automatic Stay and

      FDCPA including, but not limited to the above-cited provisions of the FDCPA.

                                              TRIAL BY JURY

34.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. amend. 7;

      Fed.R.Civ.P. 38.

                                           CAUSES OF ACTION

                                                   COUNT I

                                 VIOLATIONA OF THE AUTOMATIC STAY

35.   Plaintiff incorporates by reference all the above paragraphs as though fully stated herein.

36.   Pursuant to 11 U.S.C. § 362(a), a filed petition operates as a stay as to the debtor and property of

      the estate.




                                      8
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 8 of 10 PageID #: 8
37.   The Defendant’s actions set forth hereinabove constitute willful repeated violations of the

      automatic stay.

38.   As a result of the Defendant’s actions, the Defendant is liable to the Plaintiff for actual and

      punitive damages, attorney's fees, and costs.

                                               COUNTS II-VII

              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                15 U.S.C. §§ 1692c(a)(2), 1692c(b), 1692d, 1692e, 1692e(10), and 1692f

39.   Plaintiff incorporates by reference all the above paragraphs as though fully stated herein.

40.   The foregoing acts and omissions of ARS constitute numerous and multiple violations of the

      FDCPA including, but not limited to each and every one of the above-cited provisions of the

      FDCPA, 15 U.S.C. §§ 1692 et seq., with respect to Plaintiff.

41.   As a result of ARS’s violations of the FDCPA, Plaintiff is entitled to actual damages pursuant to

      15 U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury; statutory damages

      pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the amount of $1,000.00; and reasonable attorney’s

      fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from ARS.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that judgment be entered against ARS as follows:

                                              COUNT I
          •   That the Plaintiff have and recover against the defendant a sum to be determined by

              the Court in the form of actual damages;

          •   That the Plaintiff have and recover against the defendant a sum to be determined by

              the Court in the form of punitive damages.

          •   That the Plaintiff have and recover against the defendant all reasonable legal fees and

              expenses incurred by their attorneys;


                                      9
  Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 9 of 10 PageID #: 9
          •   That the Plaintiff have such other and further relief as the Court may deem just and

              proper.

                                              COUNT II-VII

              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                15 U.S.C. §§ 1692c(a)(2), 1692c(b), 1692d, 1692e, 1692e(10), and 1692f

          •   for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against ARS and

              for Plaintiff, in an amount to be determined at trial by a jury;

          •   for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the

              amount of $1,000.00 against ARS, and for Plaintiff; and

          •   for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

              1692k(a)(3) against ARS and for Plaintiff.

 6/9/21                                   Respectfully submitted,

                                                  BRIAN A. KOLAR

                                                  s/     Brent S. Snyder
                                                  Brent S. Snyder BPR #021700
                                                  2125 Middlebrook Pike
                                                  Knoxville, TN 37921
                                                  (865) 546-2141
                                                  brentsnyder77@gmail.com


                                                  s/      Alan C. Lee
                                                  Alan C. Lee, BPR # 012700
                                                  P. O. Box 1357
                                                  Talbott, TN 37877-1357
                                                  (423) 581-0924
                                                  aleeattorney@gmail.com




                                     10
Case 3:21-cv-00207-JRG-DCP Document 1 Filed 06/09/21 Page 10 of 10 PageID #: 10
